EXHIBIT 10.3
 
EXCLUSIVE CONSULTING AGREEMENT
 
This Exclusive Consulting Agreement (the "Agreement") is entered into as of June
24, 2005, between the following two parties:
 
PARTY A: TAIYUAN PUTAI BUSINESS CONSULTING CO., LTD.
LEGAL ADDRESS: 426 Xuefu Street, Taiyuan, Shanxi Province, China


PARTY B: SHANXI PUDA RESOURCES CO., LTD.
LEGAL ADDRESS: 426 Xuefu Street, Taiyuan, Shanxi Province, China


WHEREAS, Party A is a wholly foreign-owned enterprise registered in The People's
Republic of China (the "PRC") under the laws of PRC and owns resources to
provide business consulting services;
 
WHEREAS, Puda Investment Holding Limited (“Puda”), an International Business
Company incorporated in the British Virgin Islands, owns all of the registered
capital of Party A;
 
WHEREAS, Party B is a domestic company with exclusively domestic capital
registered in the PRC and is engaged in the business of coal crushing,
preparation and cleaning (“Business”);
 
WHEREAS, Zhao Ming and Zhao Yao together own all of the capital stock of Puda
and all of the registered capital of Party B, and as such have common control
over Puda and Party B;
 
WHEREAS, Party A has established a business relationship with Party B by
entering into an Operating Agreement dated as of the same date hereof
(“Operating Agreement”) and a Technology License Agreement dated as of the same
date hereof (“License Agreement”);
 
WHEREAS, pursuant to the Operating Agreement and License Agreement between Party
A and Party B, Party B shall pay Party A certain fees as set forth in the
Operating Agreement and the License Agreement (“Other Fees”);
 
WHEREAS, Party B is an affiliated Chinese entity of Party A; and
 
WHEREAS, Party A desires to be the provider of business consulting and related
services to Party B, and Party B hereby agrees to accept such business
consulting and services;
 
NOW THEREFORE, the parties agree as follows:
 
1.    BUSINESS CONSULTING AND SERVICES; EXCLUSIVITY
 

1.1  
During the term of this Agreement, Party A agrees to, as the exclusive business
consulting services provider of Party B, provide the business consulting
services to Party B (which consulting services are more specifically described
in Appendix 1).

 

1.2  
Party B hereby agrees to accept such business consulting services and Party A’s
appointment as the exclusive business consulting services provider of Party B.
Party B further agrees that, during the term of this Agreement, it shall not
utilize any third party to provide such business consulting services for such
above-mentioned business without the prior written consent of Party A.

 

1.3  
Party A shall be the sole and exclusive owner of all rights, title and interests
to any and all intellectual property rights arising from the performance Party
A’s services under this Agreement, including, but not limited to, any trade
secrets, copyrights, patents, know-how, un-patented methods and processes and
otherwise, whether developed by Party A or Party B based on Party A's services
provided under this Agreement. Party A and Party B understand and agree that the
terms and conditions of this Agreement are subject to the terms and restrictions
of a Technology License Agreement between Party A and Party B dated as of the
same date hereof, as may be amended from time to time.

 
 
 
 

--------------------------------------------------------------------------------

 
2.    CONSULTING FEES
 
During the term of this Agreement, Party B shall pay to Party A a consulting fee
(“Fee”) for the services provided by Party A under this Agreement equal to 30%
of Party B’s cash flows from operating activities (“Operating Cash Flow”). The
Fee shall be paid monthly by Party B to Party A within 10 days following the end
of each month based on the Operating Cash Flow for such month as estimated by
Party A and Party B in good faith (“Estimated Monthly Amount”). Within sixty
(60) days after the end of each fiscal quarter, Party A and Party B shall make a
final determination of the actual Operating Cash Flow for such quarter (“Final
Quarterly Amount”) based on the financial statements of Party B, which have been
reviewed or audited by the Parties’ registered certifying accountant for U.S.
financial reporting purposes (“Accountant”). To the extent the Final Amount is
greater than the Estimated Monthly Amounts for such quarter, the Fee shall be
adjusted and Party B shall promptly remit to Party A the additional Fee due and
owing. To the extent the Final Amount is less than the Estimated Monthly Amounts
for such quarter, the Fee shall be adjusted and Party A shall promptly remit to
Party B the amount by which the Fee was overpaid.
 
Notwithstanding anything to the contrary contained in this Agreement, for each
fiscal year of Party B, (i) in the event that 30% of Party’s B Net Income (as
defined below) for the fiscal year is less than the Fee for such fiscal year,
the Fee shall be adjusted such that it shall be equal to 30% of Party B’s Net
Income for such fiscal year, and (ii) in the event that 30% of Party B’s Net
Income is greater than the Fee for such fiscal year, the Fee shall be increased
such that it shall be equal to 30% of Party B’s Net Income for such fiscal
year. 
 
For the purposes of this Agreement, the determination and calculation of
Operating Cash Flow and Net Income shall made in accordance with U.S. generally
accepted accounting principles (“U.S. GAAP”) as reflected on Party B’s U.S. GAAP
financial statements, which have been reviewed or audited by the Accountant,
before giving effect to the Fee paid or payable under this Agreement and the
Other Fees paid or payable under the Operating Agreement and License Agreement.
Any disputes with respect to the determination or calculation of the Fee, Net
Income or Operating Cash Flow shall be resolved by the Accountant, and such
determination shall be final.
 
3.     REPRESENTATIONS AND WARRANTIES
 
3.1    PARTY A HEREBY REPRESENTS AND WARRANTS AS FOLLOWS:
 

 
3.1.1
Party A is a wholly foreign owned enterprise duly registered and validly
existing under the laws of the PRC and is authorized to engage in the business
of consulting services.

 

 
3.1.2
Party A has full right, power, authority and capacity and all consents and
approvals of any other third party and government necessary to execute and
perform this Agreement, which shall not be against any enforceable and effective
laws or contracts.

 

 
3.1.3
Once this Agreement has been duly executed by both parties, it will constitute a
legal, valid and binding agreement of Party A and is enforceable against it in
accordance with its terms upon its execution.

 
 
 
-2-

--------------------------------------------------------------------------------

 
3.2    PARTY B HEREBY REPRESENTS AND WARRANTS AS FOLLOWS:
 

3.2.1
Party B is a domestic company with exclusively domestic capital duly registered
and validly existing under the laws of the PRC and is authorized to engage in
the Business.

 

3.2.2
Party B has full right, power, authority and capacity and all consents and
approvals of any other third party and government necessary to execute and
perform this Agreement, which shall not be against any enforceable and effective
laws or contracts.

 

3.2.3
Once this Agreement has been duly executed by both parties, it will constitute a
legal, valid and binding agreement of Party B and is enforceable against it in
accordance with its terms upon its execution.

 
4.    CONFIDENTIALITY
 

4.1
Party B agrees to use all reasonable means to protect and maintain the
confidentiality of Party A's confidential data and information acknowledged or
received by Party B by accepting the exclusive consulting and services from
Party A (collectively the “Confidential Information"). Party B shall not
disclose or transfer any Confidential Information to any third party without
Party A's prior written consent. Upon termination or expiration of this
Agreement, Party B shall, at Party A's option, deliver any and all documents,
information or software containing any of such Confidential Information to Party
A or destroy it or delete all of such Confidential Information from any memory
devices, and cease to use them.

 

4.2
Section 4.1 shall survive after any amendment, expiration or termination of this
Agreement.

 
5.    INDEMNITY
 
Party B shall indemnify and hold harmless Party A from and against any loss,
damage, obligation and cost arising out of any litigation, claim or other legal
procedure against Party A resulting from the contents of the business consulting
and services demanded by Party B under this Agreement.
 
6.    EFFECTIVE DATE AND TERM
 

6.1
This Agreement shall be executed and come into effect as of the date first set
forth above. The term of this Agreement is ten (10) years, unless earlier
terminated as set forth in this Agreement.

 

6.2
This Agreement shall be automatically renewed for additional ten (10) year
periods upon the expiration of the initial term hereof or any renewal term,
unless this Agreement has been previously terminated as provided herein.

 
7.    TERMINATION
 

7.1
Early Termination

 
During the initial term of this Agreement or any renewal term, Party B shall not
terminate this Agreement. Notwithstanding the above stipulation, Party A shall
have the right to terminate this Agreement at any time by issuing a thirty days’
prior written notice to Party B.
 
 
-3-

--------------------------------------------------------------------------------

 
 

7.2
Survival.

 
Article 4 and 5 shall survive after the termination or expiration of this
Agreement.
 
8.    SETTLEMENT OF DISPUTES
 
The parties shall strive to settle any dispute arising from the interpretation
or performance in connection with this Agreement through friendly negotiation.
In case no settlement can be reached through negotiation, except as provided in
Article 2, each party can submit such matter to China International Economic and
Trade Arbitration Commission (the "CIETAC"). The arbitration shall follow the
current rules of CIETAC, and the arbitration proceedings shall be conducted in
English and shall take place in Hong Kong. The arbitration award shall be final
and binding upon the parties and shall be enforceable in accordance with its
terms.
 
9.    FORCE MAJEURE
 

9.1
Force Majeure, which includes acts of governments, acts of nature, fire,
explosion, typhoon, flood, earthquake, tide, lightning, war, means any event
that is beyond the party's reasonable control and cannot be prevented with
reasonable care. However, any shortage of credit, capital or finance shall not
be regarded as an event of Force Majeure. The affected party who is claiming to
be not liable to its failure of fulfilling this Agreement by Force Majeure shall
inform the other party, without delay, of the approaches of the performance of
this Agreement by the affected party.

 

9.2
In the event that the affected party is delayed in or prevented from performing
its obligations under this Agreement by Force Majeure, only within the scope of
such delay or prevention, the affected party will not be responsible for any
damage by reason of such a failure or delay of performance. The affected party
shall take appropriate means to minimize or remove the effects of Force Majeure
and attempt to resume performance of the obligations delayed or prevented by the
event of Force Majeure. After the event of Force Majeure is removed, both
parties agree to resume performance of this Agreement with their best efforts.

 
10.    NOTICES
 
Notices or other communications required to be given by any party pursuant to
this Agreement shall be written in English and shall be deemed to be duly given
when it is delivered personally or sent by registered mail or postage prepaid
mail or by a recognized courier service or by facsimile transmission to the
address of the relevant party or parties set forth below.
 
Party A: Taiyuan Putai Business Consulting Co., Ltd.
 
426 Xuefu Street, Taiyuan, Shanxi Province, China
 
Party B: Shanxi Puda Resources Co., Ltd.
 
426 Xuefu Street, Taiyuan, Shanxi Province, China
 
11.    NO ASSIGNMENT OR SUBLICENSE BY THE LICENSEE
 
Party A and Party B may not assign their rights or obligations under this
Agreement to any third party without the prior written consent of the other
party.
 
 
-4-

--------------------------------------------------------------------------------

 
12.    SEVERABILITY
 
Any provision of this Agreement that is invalid or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability, without affecting in any way the remaining
provisions hereof in such jurisdiction or rendering that any other provision of
this Agreement invalid or unenforceable in any other jurisdiction.
 
13.    AMENDMENT AND SUPPLEMENT
 
Any amendment and supplement of this Agreement shall come into force only after
a written agreement in the English language is signed by both parties. The
amendment and supplement duly executed by both parties shall be part of this
Agreement and shall have the same legal effect as this Agreement.
 
14.    GOVERNING LAW
 
This Agreement shall be governed by and construed in accordance with the PRC
laws.
 
15.    LANGUAGE
 
This Agreement is executed in English only, and the executed English language
Agreement shall prevail in all cases. This Agreement may be executed in
counterparts, each of which shall constitute one and the same agreement, and by
facsimile or electronic signature.
 
 
[Reminder of this page intentionally left blank.]
 
 
 
-5-

--------------------------------------------------------------------------------

 
IN WITNESS THEREOF, the parties hereto have caused this Agreement to be duly
executed on their behalf by a duly authorized representative as of the date
first set forth above.
 
 
PARTY A: TAIYUAN PUTAI BUSINESS CONSULTING CO., LTD
 


By:   /s/ Zhao Ming

--------------------------------------------------------------------------------

Zhao Ming, Chairman and CEO




PARTY B: SHANXI PUDA RESOURCES CO., LTD.
 


By:   /s/ Zhao Ming

--------------------------------------------------------------------------------

Zhao Ming, Chairman and CEO


 

 
 
-6-

--------------------------------------------------------------------------------

 
APPENDIX 1: DESCRIPTION OF BUSINESS CONSULTING AND SERVICES
 

1.  
providing business consulting on the Business of Party B;

 

2.  
providing business consulting on management, marketing, and business planning of
Party B;

 

3.  
training of managerial personnel of Party B; and

 

4.  
providing other business consultation and services that Party B may reasonably
request.

 
 
 
-7-

--------------------------------------------------------------------------------

 


 